DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Applicant describes Figure 5 as representing a conventional bead manufacturing device.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regards to claim 2, the claim depends upon claim 1 which is related to an apparatus for manufacturing a rubber coated cord.  Claim 2 does not appear to further limit the structure of the device of claim 1, but rather recites an intended use of the product produced by the apparatus of claim 1.  It is unclear what structural distinction applicant intends to impart to the device with the limitation of claim 2.
With regards to claim 7, the claim depends upon claim 5 which does not establish a cord rate controller; however, claim 7 requires the feed rate of the cord is controlled “to constant rate with the cord rate controller” without proper antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sakuma et al. (JP 08-047984 A, Cited on IDS filed 09/14/2020).
With regards to claims 1 and 5, Sakuma teaches a device and method for producing a rubber-coated cord or bead wire (¶ 0001, 0002) comprising providing a screw rotation type extruder for extruding rubber (10), an extrusion head (3) for coating the rubber on the surface of the cord which has an insertion port (wire entering the head necessitates an insertion port) and a flow path of the rubber extruded from the extruder (rubber from the extruder enters the head) (Fig. 1, ¶ 0013-0015), a cord supply device (1) and a rubber-coated cord winding device (8) for winding the rubber-coated cord, and a head pressure controller (12) which controls the head pressure by monitoring the head pressure through sensor (5) which feeds back the results (14) so that the controller (12) can adjust the rotation speed of the screw by sending a signal (17) to the motor (11) (Fig. 1,  ¶ 0013-0015).
With regards to claim 2, Sakuma teaches that the device is capable of making a bead (¶ 0001).
With regards to claim 4, Sakuma teaches that the controller is capable of adjusting the rate at which the cord is fed by adjusting winding motor (9) (Fig. 1, ¶ 0013-0016). 
With regards to claim 7, Sakuma teaches a device and method for producing a rubber-coated cord or bead wire (¶ 0001, 0002) comprising providing a screw rotation type extruder for extruding rubber (10), an extrusion head (3) for coating the rubber on the surface of the cord which has an insertion port (wire entering the head necessitates an insertion port) and a flow path of the rubber extruded from the extruder (rubber from the extruder enters the head) (Fig. 1, ¶ 0013-0015), a cord supply device (1) and a rubber-coated cord winding device (8) for winding the rubber-coated cord, and a head pressure controller (12) which controls the head pressure by monitoring the head pressure through sensor (5) which feeds back the results (14) so that the controller (12) can adjust the rotation speed of the screw by sending a signal (17) to the motor (11) (Fig. 1,  ¶ 0013-0015).  Sakuma additionally teaches that the controller is capable of adjusting the rate at which the cord is fed by adjusting winding motor (9) (Fig. 1, ¶ 0013-0016) and that the feed rate of the cord which is controlled by the winding device can remain constant during operation (Fig 2, ¶ 0009).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Johnson et al. (Pub No 2013/0147084).
With regards to claim 1, Johnson teaches a device comprising a screw rotation type extruder (120) (¶ 0038), a continuous line supply device (144) that supplies a continuous line of roving material (interpreted to read upon the term “cord”) to a die (150, extrusion head) for coating an extruded material about the continuous roving, and a winding device (171) that winds the coated material (Fig. 1, ¶ 0038-0039).  Johnson teaches a pressure sensor (137) that senses pressure of the die (150) to allow for control of the pressure by adjusting the rotational speed of the screw (¶ 0045).  
With regards to the limitations that the extruder works upon rubber, this limitation is the material worked upon by the device.  The device of Johnson is capable of working upon any of a variety of thermoplastic or thermosetting compositions and is interpreted to be capable of working upon rubber.
With regards to claim 2, the claim recites a limitation on the intended use of the product produced by the device, and does not present a structural limitation of the device of claim 1, nor does it recite a function which implies any particular structure to the device.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (JP 08-047984 A, Cited on IDS filed 09/14/2020) as applied to claim 1 above, and further in view of Sikora et al. (Pub No 2010/0052199).
With regards to claim 3, Sakuma teaches a device for coating a continuous line using an extrusion head in which a controller can adjust the speed of the screw in the extruder in order to impart control on the operation as discussed in the rejection of claim 1 above.  Sakuma does not explicitly teach that the controller uses PI control.
Sikora, in a similar field of endeavor, teaches a system comprising a continuous line feeding device in which an extruder is used to impart a coating upon the continuous line (Abstract, Fig. 1, ¶ 0018).  Sikora teaches using a controller that receives a feedback signal and adjusts the speed of the extrusion device accordingly using PI control (Fig. 1-5, Abstract, ¶ 0013, 0018).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize PI control in the controller of Sakuma as taught by Sikora as both relate to continuous line coating machines in which an extruder is controlled to adjust the screw speed presenting a reasonable expectation of success, and Sakuma does not teach a specific control implementation prompting one of ordinary skill to look to related art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (JP 08-047984 A, Cited on IDS filed 09/14/2020) as applied to claim 5 above, and further in view of Bremer (PN 3752614).
With regards to claim 6, Sakuma as applied to claim 5 above teaches a method for extruding a material about a continuous line using a supply of material fed through an extrusion head to be coated and taken up on a winding supply.  Sakuma teaches controlling the pressure within the extrusion head to not exceed a particular value, but does not teach a specific pressure range for the extrusion head.
In a similar field of endeavor, Bremer teaches a cross-head die for coating a continuously supplied line of material by passing it through an extrusion head and winding up the material (Fig. 1, Abstract).  Bremer teaches that the particular pressure utilized in the die is a result effective variable as higher pressures can have the effect of determining the amount of expansion of the extruded material upon exiting the die (col 5 ln 5-27, col 6 ln 12-39).  Bremer teaches an advantageous die design which allows for a lower pressure range which in turn reduces the expansion of the material upon exiting the die (col 6 ln 12-39) including using a pressure of 1200 psi. or 8.27 MPa.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a lower operating pressure in the range of 8.27 MPa as taught by Bremer in the process of Sakuma as both relate to the continuous coating of a line in a cross-head die with a controlled pressure presenting a reasonable expectation of success, and Sakuma does not teach a specific pressure prompting one of ordinary skill to look to related art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742